DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and species 3, corresponding to claims 13-14, in the reply filed on 9/19/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 1-12 and 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups II, III, IV and/or nonelected species, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites “coating the assembled machine-shaped aluminum piece and the magnesium metal piece for protection, forming a structure in the machine-shaped aluminum piece, performing computer numerical control (CNC) high-gross treatment and anodizing treatment in the structure.”  
First, it is unclear if “forming a structure in the machine-shaped aluminum piece” refers to modifying the existing structure or adding an additional structure and further unclear whether the word “in” refers to a position (e.g. inside, such as a depression or hole) the piece or merely refers to forming the structure on or with the piece (e.g. attaching structure, bending, coating, etc.).   
Second, it is unclear what a “computer numerical control (CNC) high-gross treatment” is and what step and/or result is required by such a step.  The term “high-gross” is used through the instant specification and therefore does not appear to be a singular typographical error.  The term could be interpreted as referring to high volume/throughput CNC step or could alternatively be interpreted as a typographical error for “high-gloss” referring to a shine or polish.  The latter interpretation has some support in the specification, for example, relating a “high-gross machine” to a “brim-shining machine.” (para. 37-38 of PG Pub.).  For the purposes of examination, the limitations will be interpreted as requiring the formation of any type of structure on, in, or with the piece and wherein “high-gross” may include a treatment resulting in a glossy surface or may include a high-volume/throughput process.  Claim 14 is indefinite based on its dependency.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Walker et al. (US 2012/0301669) in view of Chen (US 2014/0290894) and Liu (US 2018/0100245).
With respect to claim 13, Walker teaches a method of making a bi-metal assembly/part, the method comprising steps of: providing an aluminum substrate piece, performing a surface treatment on the aluminum piece to form a nano-structured surface comprising nano-pores (thus, comprising nano-treating), placing the nano-treated aluminum piece in a die-cast mold, introducing molten/liquid magnesium metal to the die-cast mold and bond with the nano-treated aluminum piece such that the magnesium metal liquid forms a magnesium metal piece and the magnesium metal piece is directly assembled with the aluminum piece and where the nano-structured surface increases contact area and enhances a mechanical bond between the magnesium and aluminum pieces (i.e. enhance combining force). (para. 11-14, 17, 24-25, 30, 40, 44).  
As Walker teaches forming a magnesium piece mechanically bonded to an aluminum piece wherein liquid magnesium is solidified over the surface of the nano-treated aluminum piece (see, e.g., para. 44), it is deemed to constitute “encapsulating the machine-shaped aluminum piece with a magnesium metal liquid to fix the aluminum piece.”  The claimed term “encapsulate,” here is interpreted to include encapsulating a single surface and does not require encapsulating the entirety of the aluminum piece. (see instant Fig. 2 and para. 41 of PG Pub., showing an aluminum piece 11 “encapsulated by magnesium” piece 12, which only contacts one surface of the aluminum piece).  Additionally, the claimed term “fix” is interpreted as in fasten, attach, or bond.
Walker teaches that the aluminum piece may be in the form of a desired shape for use in, for example, automotive, aircraft, or housing/building applications. (para. 14).  Walker does not specifically teach “machine-shaping” the aluminum piece.
Chen teaches a method of making a bi-metal assembled component, wherein the method may comprise over-casting liquid magnesium metal, for example by die casting, over an aluminum preform piece having a surface treatment to enhance bonding. (para. 6-8, 30-31).  Chen further teaches that the aluminum piece may be first machined or otherwise shaped to a desired form prior to the surface treatment and casting (para. 20).  Chen also teaches that the entire aluminum piece may be coated in a film to enhance bonding with the magnesium and the entirety of the aluminum preform piece having such film may be overcast with magnesium, resulting in an aluminum preform piece fully encapsulated by magnesium. (para. 24-26, 30).
Thus, Walker and Chen are both drawn to methods of forming a surface treatment on an aluminum piece to enhance bonding with a magnesium metal piece, wherein the method comprises forming a bi-metal component by die-casting liquid magnesium metal on the treated aluminum piece.  It would have been obvious to one of ordinary skill in the art to modify the method of Walker to machine the aluminum piece to a desired shape prior to surface treatment and die-casting, as taught by Chen, in order to form an aluminum piece with a desired shape useful for automotive, aircraft or housing applications.  Additionally, in the alternative to the above discussion of encapsulation by Walker, it would have been obvious to one of ordinary skill in the art to modify the method of Walker to provide a surface treatment to enhance bonding over the entirety of an aluminum piece and to fully encapsulate the aluminum piece with liquid magnesium metal in a die-casting step, as taught by Chen, in order to form a bi-metallic component comprising a magnesium piece which fully encapsulates the machine-shaped aluminum piece and thus provides, for example, reduced weight, enhanced strength, and/or improved appearance.
Finally, Walker is silent as to “coating the assembled machine-shaped aluminum piece and the magnesium metal piece for protection, forming a structure in the machine-shaped aluminum piece, performing computer numerical control (CNC) high-gross treatment and anodizing treatment in the structure.”
Liu teaches a magnesium alloy component for an automobile, wherein the magnesium alloy component is provided with one or more coatings or treatments to alter the appearance and/or improve corrosion resistance, including gloss coatings, clear coatings, and anodizing treatments. (para. 3, 10, 37, 41, 44, 64).
Thus, Walker and Liu are both drawn to automotive components comprising a magnesium alloy.  It would have been obvious to one of ordinary skill in the art to modify the method of Walker, to provide a gloss coating and anodizing treatment to the magnesium surface, as taught by Liu, of the magnesium-aluminum bi-metal component of Walker, in order to offer increased corrosion resistance as well as enhanced appearance.  Furthermore, such treatments/coatings are deemed to constitute forming a structure and resulting in a “high-gloss” treatment, and thus meet each of the instantly claimed limitations recited in “coating the assembled machine-shaped aluminum piece and the magnesium metal piece for protection, forming a structure in the machine-shaped aluminum piece, performing computer numerical control (CNC) high-gross treatment and anodizing treatment in the structure.”  Moreover, it would have been obvious to one of ordinary skill in the art to use known computer controlled (e.g. CNC) techniques to provide uniform and efficient coating(s) and/or treatment(s), with a predictable result of success.
With respect to Claim 14, Walker teaches wherein the step of nano-treatment is performed by electro-chemistry resulting in the formation of a nano-porous layer (deemed to constitute “film forming”) to form nano microstructure on the surface of the aluminum piece. (see rejection of Claim 13 above; para. 24-34).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361. The examiner can normally be reached Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN A HEVEY/Primary Examiner, Art Unit 1735